DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “open ends” must be shown and reference numbers provided therefor in the specification, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: references to claims in the “Summary” should be removed as the claims are subject to amendments and/or cancellations during prosecution.
	Furthermore, the same reference numbers “41” and “42” are recited in relation to the “evaporator part” and the “inserts” (p. 4, ll. 13-17).
	Furthermore, the reference numbers should be provided for the “open ends” (see the objection to the drawings above).
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Objections

Claims 1-18 are  objected to because of the numerous  informalities: missing articles before limitations: “working fluid” (claims 1, 11, 12, etc.), “surface treatment” (claims 4, 14, 15, etc.), “plug” (claims 7, 16, etc.), etc.
	Furthermore, it’s not clear why articles “a” are used before limitations: “plug” (claims 7 and 16, lines 2) and “open end of the body” (claims 7 and 16, lines 3 and 2, respectively).
	Furthermore, in claim 7, the limitation “one or more inserts” in line 2 lacks antecedent basis. Evidently, the claim should depend from claim 2.
	Examiner’s Note: if dependency of claim 7 will be amended to depend from claim 2, then the Applicant’s attention is directed to claim 16 which would become redundant duplicate claim.
	Furthermore, in claims 7 and 16 the clause “when plug is attached to an open end of the body, the one or more inserts are inside the closed body” is ungrammatical and should be amended as following: “when plug is attached to an open end of the body, the one or more inserts are --disposed-- inside the closed body”, or similar.
	Appropriate corrections are required. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7-13, and 16-18, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6,679,315 to Cosley et al. (Cosley)1.
	Regarding claims 1, 8, 9, 11, 12, and 17, Cosley discloses (Fig. 18) a cooling element (100) comprising a body (101, 102, 118) having a surface (120) adapted to receive a heat source, wherein the body is formed of extrusion aluminum or cooper profile  (col. 4, ll. 20-22; col. 5, ll. 49-50) having open ends, and wherein the cooling element further includes: plugs (104, 118) attached to the open ends of the body to close the body, and a port (110) for filling water, acetone, ethanol, methanol or R1233zd refrigerant working fluid (col. 3, l. 60-col. 4, l. 9) inside the closed body.
	Examiner’s Note: regarding the method of making limitation “extrusion”, even though the claim is limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976). The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965). Accordingly, the limitation “extrusion” does not have any significant patentable weight in the apparatus claim 1.
	Alternatively, since the extrusion process has been notoriously known in relevant arts before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in related arts before the effective filing date of the claimed invention to have constructed the profiles (102, 104, 118) of Cosley by utilizing the extrusion process, in order to economically and predictably produce said profiles and to achieve desired mechanical, thermal and electrical characteristics of the device, while not exceeding targeted production costs thereof, since all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Yet alternatively, it would have been obvious to one of the ordinary skill in related arts before the effective filing date of the claimed invention  to have selected any suitable known working fluid and any suitable material for extrusion profile, including as claimed, in order to economically and predictably produce the cooling element of Cosley and to achieve desired mechanical, thermal and electrical characteristics of the device, while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
	Regarding claims 2, 3, 7, 13, 16, and 18,  Cosley discloses that the cooling element (100) further comprises one or more inserts (113, 122, 126) arranged inside the body to provide capillary properties and enhance the fluid circulation (col. 4, ll. 54-67), wherein one or more inserts are attached to a plug (118) such that when plug (118) is attached to an open end of the body (102), the one or more inserts (122, 126) are inside the closed body, (Fig. 18).
	Regarding claim 10, Cosley discloses that the body further comprises liquid cooling channels (113, 128), and the cooling element further includes liquid manifolds (114, 130) attached to open ends of the body, the liquid manifolds having liquid ports  (106, 108, 110, 112) for allowing liquid circulation through the liquid cooling channels.

Claim Rejections - 35 USC § 103

Claims 4-6, 14, 15, and is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cosley in view of US 6,986,382 to Upadhya et al. (Upadhya) and US 9, 848, 509 to Shedd et al. (Shedd)2.
	Regarding claims 4-6, 14, and 15, Cosley doesn’t disclose: wherein an inner surface of the closed body includes nickel coating surface treatment. 
	Upadhya teaches a liquid cooling arrangement (Fig. 3B, 12) having a nickel coating surface treatment (112) in order to enhance the thermal exchange properties and to protect from adverse chemical reactions with working fluid (col. 20, ll. 19-59; col. 21, ll. 46-54). 
	Further, Shedd also teaches a liquid cooling arrangement (Fig. 21-30) having a nickel coating surface treatment  in order to leakproof the arrangement (col. 43, ll. 36-50).
	 It would have been obvious to one of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Cosley according to the combined teachings of Shedd and Upadhya by providing the inner surface(s) of the closed body with the nickel coating surface treatment, in order to enhance thermal exchange properties and to protect from adverse chemical reactions with working fluid (Upadhya, col. 20, ll. 19-59; col. 21, ll. 46-54) and also to leakproof the cooling arrangement (Shedd, col. 43, ll. 36-50). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

  Conclusion

The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because of the teachings of various liquid cooled electronic arrangements. Further, US 2019/0373761, US 2015/0198375, US 2014/0138058, US 2013/0175019, US 2013/ 0081787, US 2012/0111553, etc., teach cooling arrangements with heat pipes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: regarding method claims 11-13 and 16-18, since there are no specific method steps being claimed, just a general process of assembling of the device (i.e., providing each element, attaching, inserting, filling, etc.), the fact that the structure of the device of the present invention is anticipated by, or obvious in view of Cosley means that the general method for providing such a structure is also anticipated by or obvious in view of the same reference. The method steps recited in the claims are inherently/ obviously necessitated by the structure of Cosley.
        
        2 Examiner’s Note: regarding method claims 14 and 15, since there are no specific method steps being     claimed, just a structure of the device , the fact that the structure of the device of the present invention is anticipated by, or obvious in view of Cosley means that the general method for providing such a structure is also anticipated by or obvious in view of the same reference. The method steps recited in the claims are inherently/ obviously necessitated by the structure of Cosley.